Title: General Orders, 9 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Wednesday June 9th 1779
          Parole Bilboa—C. Signs Baltimore Bender—
        
        A detachment of five hundred men from the Virginia and Maryland divisions, with three days provision & their blankets unincumbered with any other baggage, to march tomorrow morning at four ô clock to relieve the detachment under Colonel Stewart—Colonel Williams to take the command and call this afternoon at Head-Quarters for instructions.
        Major Webb to be joined to this detachment.
        The Virginia division will furnish a Picket of fifty men on the clove road four miles advanced on the right of their encampment and the Maryland division will do the same on the road or path leading from June’s tavern towards Haverstraw—Patroles to be constantly going from these Pickets as far down as may be safe.
        Lord Stirling will please to order a party of thirty men to open the road from June’s and General St Clair a like party to open that from the Widow Van Ambras’s to the Furnace so as if possible to admit a march in sections.
        The Chief Engineer will furnish the General with a draft of West-Point and its environs, including the communications with this Camp—The roads leading from June’s and the Widow Van Ambra’ to the Furnace of Deane are in the first instance to be ascertained—The Geographers will assist in this business.
        Captain Lt. Pryor of Colonel Harrison’s regiment of Artillery is appointed Aide-De-Camp to Major General Lord-Stirling and is to be accordingly respected.
      